DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2018/03456103 (McLeod).
Regarding claims 1, 2 and 9, Figure 1 of McLeod shows a bat 100 with the recited top end 125, front segment 105, intermediate segment 110 and rear segment 120.  Figure 2 of McLeod shows the recited annular groove 200 disposed between the top end and front segment.  McLeod also discloses that the groove can be located between the front and intermediate segments.  See McLeod, paragraph [0023].  Figures 2 and 3 of McLeod show an empty space created by the groove; Figure 4 of McLeod shows the empty space filled with a material 400.
Regarding claims 5 and 6, Figures 2 and 3 of McLeod show the recited 90 degree side wall configuration and flat bottom wall.
Claims 3, 4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McLeod as applied above.
Regarding claims 3 and 7, it would have been an obvious matter of design choice to modify the McLeod reference by having the side walls extend at the recited angles, since applicant has not disclosed that having the walls extend at these specific angles solve any stated problem or is for any particular purpose and it appears that the groove would perform equally well with the side walls at any angle.  Further, it would have been an obvious matter of design choice to make the McLeod grooves with the recited angles, since such a modification would have involved a mere change in the shape of the groove.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See In re Dailey, 149 USPQ 47.
Regarding claims 4 and 8, as set forth above, Figures 2 and 3 of McLeod show a flat bottom wall.
Regarding claim 10, material 400 is broadly considered to correspond to the recited protective layer.  Although Figure 4 of McLeod discloses an embodiment where the material fills the groove up, McLeod also discloses that it is only a preferred, and not an absolute, embodiment.  See McLeod, paragraph [0026].  McLeod discloses that filler material 400 is lighter than the bat material to reduce the total weight of the bat.  Discovering an optimum value of a result-effective variable has been held to be within the capabilities of the person of ordinary skill in the art.  It would have been obvious to a person having ordinary skill in this art, by routine experimentation, to not fill the McLeod groove entirely, in order to further reduce the total bat weight to the desired final weight
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Numbers 5,133,551 and 10,265,595 and U.S. Patent Application Publication Numbers 2004/0048696, 2009/0163307, 2010/0081523, 2013/0045823, 2019/0054356 and 2019/0054357 and KR 2020038069 show other grooved bats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711